Defendant appeals from a judgment in favor of the plaintiff for $1,154.23, entered upon the verdict of a jury after a trial in the Supreme Court, Sullivan County. Plaintiff sued on an accident policy, claiming that he suffered the recurrence of a hernia through violent and accidental means, independently of all other causes. Although no oral medical testimony was offered in behalf of plaintiff the proof was sufficient for the jury to find that a fall against the guardrail of a boat caused the recurrence of a hernia on his right side. He was permitted to testify without objection as to a diagnosis and treatment, and no proof was offered by the defendant in contradiction of plaintiff’s claim of causal connection. His alleged disability, and compliance with other provisions of the policy were questions of fact. Ho errors requiring a reversal are presented. Judgment affirmed, with costs. All concur.